Exhibit 10.4
FORM OF
DEFERRED STOCK UNIT AWARD AGREEMENT
FOR THE NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PROGRAM
UNDER THE DIAMONDROCK HOSPITALITY COMPANY
2004 STOCK OPTION AND INCENTIVE PLAN

         
Name of Grantee:
       
 
 
 
   
Number of DSUs Granted:
       
 
 
 
   
Grant Date:
       
 
 
 
   

1. Award. Pursuant to the DiamondRock Hospitality Company 2004 Stock Option and
Incentive Plan, as amended and restated on February 27, 2007 and as further
amended on April 28, 2010 (the “Plan”), DiamondRock Hospitality Company (the
“Company”) hereby grants to the Grantee named above the number of Deferred Stock
Units (“DSUs”) specified above. This Award represents a promise to pay to the
Grantee at a future date, subject to the restrictions and conditions set forth
herein and in the Plan, a number of shares of common stock, par value $0.01 per
share (the “Stock”) of the Company equal to the number of DSUs. The DSUs are
being granted in accordance with the terms of the Company’s Non-Employee
Directors’ Deferred Compensation Program, effective April 28, 2010 (the
“Program”).
2. Restrictions and Conditions. The DSUs are subject to restrictions as set
forth herein, in the Program and in the Plan.
3. Vesting of DSUs. The DSUs granted hereunder shall be fully vested on the
Grant Date.
4. Timing and Form of Payout. The DSUs will be paid to the Grantee in the form
of shares of Stock at the time and in the manner specified in the Program.
5. Voting Rights and Dividends. Until such time as the DSUs are paid out in
shares of Stock, the Grantee shall not have voting rights. However, all
dividends and other distributions paid with respect to the shares of Stock
covered by the DSUs shall accrue and shall be converted to additional DSUs as
specified in the Program.
6. Change in Control. In the event of a Change in Control of the Company prior
to the payout of shares of Stock, all DSUs shall be treated as specified in the
Program.
7. Beneficiary Designation. The Grantee may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Grantee, shall be in a form
prescribed by the Company, and will be effective only when filed by the Grantee
in writing with the Company during the Grantee’s lifetime. In the absence of any
such designation, benefits remaining unpaid at the Grantee’s death shall be paid
to the Grantee’s estate.

 

 



--------------------------------------------------------------------------------



 



8. Continuation of Service as Director. This Agreement shall not confer upon the
Grantee any right to continue service with the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate the Grantee’s service
at any time.
9. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Program and the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Program, unless a different meaning is specified
herein.
10. Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
11. Notices. Notices hereunder shall be mailed or delivered as specified in the
Program.

            DiamondRock Hospitality Company
      By:           Title: _______________________________  

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

                 
Dated:
               
 
 
 
     
 
Grantee’s Signature    
 
               
 
          Grantee’s name and address:    
 
               
 
         
 
   
 
         
 
   
 
         
 
   

 

2